216 F.2d 954
John L. WARD and Richard DE TAMBLE, Appellants,v.FLEX-O-TUBE COMPANY and HARTURN, Inc., Appellees.
No. 11989.
United States Court of Appeals Sixth Circuit.
October 8, 1954.

Appeal from the United States District Court for the Eastern District of Michigan; Levin, Judge.
Smith & Huffaker, Detroit, Mich., for appellants.
Beaumont, Smith & Harris, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal by the plaintiffs from a judgment dismissing upon the merits their court action, brought to recover damages for alleged unjust enrichment arising out of a compromise agreement between the defendant appellees and the United States with relation to excess profits taxes, has been duly considered and heard upon the oral arguments and briefs of attorneys and upon the record in the cause:


2
From all of which it appears that the judgment of the district judge was correct for the reasons stated in his succinct opinion;


3
Accordingly, the judgment, D.C., 112 F. Supp. 658, is affirmed.